DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species A (iii) in the reply filed on October 17, 2022 is acknowledged.  The traversal is on the ground(s) that subspecies i-iiv are not mutually exclusive.  Applicant’s remarks regarding subspecies i-iii were found persuasive. However, argument for subspecies iv is not found persuasive because specifications indicates figure 10 showing the elongated slots as an alternative embodiment to the embodiment shown in figure 7 featuring subspecies i-iii.  Accordingly, claims 12-13 and 21-22 will be considered withdrawn as being drawn to non-elected inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (1,350,448). Graham discloses a trough for guiding glass gobs comprising an upward facing first trough segment defining an internal gob guide surface, the first trough segment having a first end and a second end (p. 1 lines 78-79, 97, figures 1, 3), an upward facing second trough segment defining an internal gob guide surface, the second trough segment having a first end and a second end (p. 1 lines 104-106, p. 2 line 1, figures 1, 3), the first trough segment being connected to the second trough segment with the second end of the first trough adjacent the first trough adjacent the first end of the second trough (figure 3), and the internal gob guide surface of the first trough at the second end of the first trough segment being vertically offset above the internal gob guide surface of the second trough at the first end of the second trough segment forming a vertical step when transitioning from the first trough to the second trough (p. 2 lines 2-6, figure 3).
Regarding claim 5, Graham teaches the bottom of the internal gob guide surface of the first trough segment extends longitudinally between the first end and second end along a first trough axis, a bottom of the guide surface of the second trough segment extends longitudinally from the first end to the second end along a second trough axis, and the first and second trough axes are vertically offset from one another such that when a gob travels from the first trough to the second trough, the gob becomes entirely airborne as the gob leaves the first trough and before the gob contacts the guide surface of the second trough (p.2 lines 2-6, figure 3).
Claims 14-20, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulholland (1,638,593). Mulholland teaches a trough (18) comprising an upward facing trough segment defining an internal gob guide surface, the trough segment having a first end and a second end (figures 1-2 4-5, p. 1 lines 60-63, 75-79, p. 2 lines 28-30). Mulholland further teaches the internal gob guide surface of the trough includes a plurality of surface formations located along the internal gob guide surface and located axially between the first end and second end (figures 4-6, p. 2 lines 46-56). 
Regarding claim 15, the surface formations are in the form of a plurality of holes formed through a bottom portion of the trough (figures 5-6).
Regarding claims 16-17, Mulholland shows in figures 4-6, the holes (which are present along the whole length of the bottom of the trough including the second end) have a tapered region that decreases in diameter in a direction moving away from the guide surface, such that the tapered wall forms an angle with the guide surface that is greater than ninety degrees (figures 4-6, p. 2 lines 51-53). 
Regarding claims 18-19, Mulholland shows the plurality of holes includes a first row of holes that are spaced apart along a first axis and extending a first length between a first hole in the row and low hole in the row, wherein the first axis is aligned with a center of the bottom of the guide surface, and a second row of holes that are spaced apart along a second axis and extending a second length between a first hole in the second row and a last hole in the second row, wherein the second axis is angularly offset from the first axis and center of the bottom of the guide surface, and the second length being less than the first length (figures 4-6, p. 2 lines 46-51).
[AltContent: textbox (third axis)][AltContent: arrow][AltContent: textbox (second axis)][AltContent: textbox (first axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    249
    392
    media_image1.png
    Greyscale


Regarding claim 20, as can be seen in figures 5-6 show above, the trough further comprises a third row of holes that is identical to the second row of holes, the third row defining a third axis that is offset from the center of the bottom and the first axis, wherein the first axis is positioned angularly between the second and third axes.
Regarding claim 23, Mulholland teaches supplying a gas as a lubricant for the internal gob guide surface and the surface formations (claims 1 and 3).
Regarding claim 25, please see claims 16-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (1,350,448) as applied to claim 1 above, and further in view of Mulholland (1,638,593). Regarding claims 2-4 and 6, Graham does not specify surface formations in the troughs. Mulholland teaches a first and second troughs for guiding glass gobs, the troughs comprising internal gob guide surfaces (figures 1-2 4-5, p. 1 lines 60-63, 75-79, p. 2 lines 28-30). Mulholland further teaches the internal gob guide surface of the second trough includes a plurality of surface formations, such as a plurality of holes through a bottom portion, formed between the first end and second ends of the trough (figures 5-6, p. 2 lines 46-56) . As can be seen in figure 6, the plurality surface formations are spaced apart such that a reduced interface area is provided between the gob and trough than if the surface formations were not present. Also seen in the figure, the gob traveling would simultaneously contact multiple surface formations. Mulholland teaches the surface formations allows for the supply of air to help lubricate the trough guide surface for movement of the glass gob (p. 1 lines 26-36). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for similar surface formations on at least one of the trough segments of Graham so to provide lubrication of the guide surface and assists in the movement of the glass gob, as taught by Mulholland. 
Regarding claims 7-8, Mulholland shows in figures 4-6, the holes (which are present along the whole length of the bottom of the trough including the second end) have a tapered region that decreases in diameter in a direction moving away from the guide surface, such that the tapered wall forms an angle with the guide surface that is greater than ninety degrees (figures 4-6, p. 2 lines 51-53). 
Regarding claims 9-10, Mulholland shows the plurality of holes includes a first row of holes that are spaced apart along a first axis and extending a first length between a first hole in the row and low hole in the row, wherein the first axis is aligned with a center of the bottom of the guide surface, and a second row of holes that are spaced apart along a second axis and extending a second length between a first hole in the second row and a last hole in the second row, wherein the second axis is angularly offset from the first axis and center of the bottom of the guide surface, and the second length being less than the first length (figures 4-6, p. 2 lines 46-51).
[AltContent: textbox (third axis)][AltContent: arrow][AltContent: textbox (second axis)][AltContent: textbox (first axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    249
    392
    media_image1.png
    Greyscale

Regarding claim 11, as can be seen in figures 5-6 show above, the trough further comprises a third row of holes that is identical to the second row of holes, the third row defining a third axis that is offset from the center of the bottom and the first axis, wherein the first axis is positioned angularly between the second and third axes.
Regarding claim 24, please see claims 7-10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741